Citation Nr: 1428788	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain, also claimed as herniated nucleus pulposus of L4-L5 and L5-S1 (back disability).  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1989 to April 1989, and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claim was most recently remanded in August 2012 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his back disability.  

In November 2012, the Veteran was most recently afforded a VA examination of the spine.  During this examination, the Veteran denied any bowel or bladder symptoms associated with his low back disability.  In a March 2013 communication from the Veteran, he indicated that he now experiences "digestive/urination issues" and contends they are related to his back disability.  He also maintains that he experiences severe incapacitating episodes related to his back disability and these have gone undocumented in his VA examinations.  

Although the most recent examination was in late-2012, the Veteran has specifically reported increased symptomatology possibly due to his service-connected back disability.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that based upon the newly described symptoms, a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records related to the Veteran's back disability.

2.  Then, the RO or the AMC should afford the Veteran examinations by an appropriate examiner to determine the current degree of severity of his back disability.   

The claims folders, and any pertinent evidence in Virtual VA/VBMS, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  This examination should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

The examiner is asked to indicate whether the Veteran's low back disability results in incapacitating episodes and/or bowel or bladder impairment.  If so, the examiner should comment on the severity, frequency, and duration of any incapacitating episodes, bowel impairment, and/or bladder impairment. 

In addition, the examiner should provide an opinion concerning the impact of this disability on the Veteran's ability to work and their impact on his daily activities. 

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

